Citation Nr: 0117089	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-21 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to August 28, 1997, 
for a grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to June 
1970.  He died in March 1995.  The appellant is his surviving 
spouse.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal under both the new and old criteria 
for the development of claims has been obtained.

2.  The appellant failed to file a claim seeking service 
connection for the cause of the veteran's death until August 
28, 1998.

3.  Service connection for the cause of the veteran's death 
was granted on the presumption that his prostate cancer, the 
cause of his death, was a result of exposure to herbicide 
agents during his service in the Vietnam War.

4.  Prostate cancer was recognized by VA as associated with 
exposure to herbicide agents on November 7, 1996.


CONCLUSION OF LAW

Entitlement to an effective date prior to August 28, 1997 for 
a grant of service connection for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.14, and 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, in March 1995, the veteran died as the result 
of metastatic prostate cancer.  The RO was notified of the 
veteran's death shortly thereafter.  In a March 1995 report 
of contact, the RO notes that the veteran died and that he 
was not rated for any service-connected disabilities.  In 
March 1995, no formal or informal written claim was filed by 
the appellant regarding the issue of service connection for 
the cause of the veteran's death.  In a statement dated in 
March 1995 and received at the RO in April 1995, the 
appellant did request a Presidential Certificate in honor of 
her late husband.  There was no reference to any other 
benefits being sought.

In April 1998, the appellant requested a copy of her spouse's 
complete claims folder.  On August 28, 1998, the appellant 
filed a formal claim seeking service connection for 
dependency and indemnity compensation (DIC).  In a statement 
dated July 1998, the appellant contended that she was unaware 
that she could claim benefits from the VA.  She noted that 
she had been informed that her spouse did not have any 
insurance (apparently with the VA).  She also indicated that 
her spouse was a veteran and that no one had ever informed 
her about Agent Orange or a connection between Agent Orange 
and prostate cancer.

In August 1999, the appellant requested an earlier effective 
date for the award of DIC benefits from April 1995. 

At a hearing held before the undersigned, the appellant 
testified that her previous representative had told her that 
she was not entitled to any benefits as the veteran's death 
was not military related.  She indicated that she did not 
contact the VA until 1999 when her nephew, a disabled 
veteran, suggested that she contact the VA again.  She noted 
that before she went to her previous service representative 
she went to the VA and was informed that the veteran was not 
drawing any benefits, that she was not entitled to any 
benefits, that his death was not military connected, and that 
the veteran's service insurance had been canceled.  The 
appellant also indicated that she received $700 in a funeral 
allowance in 1995.  She noted that she submitted the forms 
for this claim with the VA.  In this regard, the Board must 
note that the RO provided the appellant with a burial 
allowance in an April 1999 determination based on records 
that were submitted several years after the veteran's death.  
She testified that when the law changed her previous service 
representative did not contact her.  

The appellant's representative has submitted written 
argument.  The argument will be discussed below.

Analysis

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The applicable regulations also provide 
that where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 3.114 
(2000).

The appellant's claim for service connection for the cause of 
the veteran's death was granted by the rating decision in 
September 1999 on the basis of the provisions of 38 C.F.R. 
§ 3.309(e) (2000).  That regulation provides that, if a 
veteran was exposed to herbicide agents during active 
service, certain diseases shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service (as in this 
case).  The list of diseases currently includes prostate 
cancer.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(iii) 
provides that a veteran who served in the Republic of Vietnam 
from January 1962 to May 1975 and who has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence that the veteran was not exposed to such 
agents during active service.

The veteran's death certificate clearly shows that the 
veteran died of a cerebral edema due to metastatic prostate 
cancer.  At the time of the veteran's death in March 1995, 
38 C.F.R. § 3.309(e) did not include prostate cancer as a 
listed disease for which presumptive service connection as a 
result of exposure to herbicide agents might be granted.  
There was no evidence of record at that time to support the 
conclusion that the veteran's death was caused by his active 
service many years earlier.  VA did not recognize prostate 
cancer as being associated with exposure to herbicides in 
Vietnam until November 7, 1996.  See 61 Fed. Reg. 57586-89 
(Nov. 7, 1996).

Because entitlement to service connection for the cause of 
the veteran's death was based on the presumptive provisions 
of 38 C.F.R. § 3.309(e), entitlement to the benefit did not 
arise until the regulation was amended to include prostate 
cancer, and the effective date of the grant of service 
connection for the cause of the veteran's death may not be 
earlier than the effective date of the amendment of the 
regulation, which was November 7, 1996.  38 C.F.R. § 3.114.  
However, the appellant did not file this claim until August 
28, 1998, several years after the veteran's death.

Under the pertinent provisions of 38 C.F.R. § 3.114(a) 
(2000), where dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law which 
became effective on or after the date of its enactment, in 
order for a claimant to be eligible for a retroactive payment 
under the provisions of this paragraph the evidence must show 
that the claimant met all eligibility criteria for the 
liberalizing benefit on the effective date of the 
liberalizing law and that such eligibility existed 
continuously from that date to the date of the claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to the original and reopened 
claims as well as claims for increase.  If a claim is 
reviewed on the initiative of VA within one year from the 
effective date of the law, or at the request of the claimant 
received within one year from the date, benefits may be 
authorized from the effective date.  However, under 38 C.F.R. 
§ 3.114(a)(2)(3), if a claim is reviewed at the request of 
the claimant (as in this case) more than one year after the 
effective date of the law, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (emphasis added.)  38 
C.F.R. § 3.155 (2000).

In this case, the RO received the appellant's request for DIC 
benefits on August 28, 1998, several years after the 
veteran's death and more than one year after the effective 
date of the law in question.  Accordingly, benefits were 
authorized for a period of one year prior to the date of the 
claim.  In this case, August 28, 1997.

In written argument prepared by the appellant's 
representative in August 1999, the representative enclosed a 
copy of the VA's report of contact memorandum dated March 
1995.  The representative alleges that the report of contact 
signifies that an informal claim for benefits was filed at 
that time.  The representative alleges that the form 
demonstrates a VA employee notes that the veteran was not 
receiving disability compensation at the time of death, but 
would have been entitled to service-connected disability 
compensation prior to his death.  

The Board has reviewed the March 1995 report of contact.  It 
merely notes the report of the veteran's death and that he 
was not service connected for any disability at that time.  
There is no language that could be construed as indicating 
that the veteran would have been "entitled to" service-
connected disability compensation prior to his death.  There 
is absolutely no indication within the March 1995 report of 
contact that the appellant filed either a formal or informal 
claim seeking service connection for the cause of the 
veteran's death in March 1995.  As the report of contact 
contains no reference to a benefit being sought, it can not 
serve as an informal claim.  Likewise, the claim seeking the 
certificate in honor of the veteran filed in April 1995 
contains no reference to any claim for service connection for 
the cause of the veteran's death and can not be an informal 
claim for such a benefit.

The veteran's representative in August 1999 cites to 
38 U.S.C.A. § 1318 and 38 C.F.R. §§ 3.22, 13, and 18(b).  The 
regulations and statute the appellant's representative 
appears to be citing provide no basis for the award of an 
earlier effective date for the award of service connection 
for the cause of the veteran's death unless the appellant 
filed a claim seeking service connection for DIC benefits in 
1995 or prior to August 28, 1998.  Without such evidence, 
there can be no basis for the award of DIC benefits prior to 
August 28, 1997.

The Board has carefully considered the appellant's statements 
and testimony.  The Board must find, however, that the 
preponderance of the evidence fails to support the conclusion 
that the appellant filed a claim seeking service connection 
for the cause of the veteran's death prior to August 28, 
1998.  While the appellant has apparently indicated within 
her testimony that she sought to file such a claim with the 
VA following the veteran's death, her own statements indicate 
she did not do so.   In her testimony she appears to indicate 
that her prior representative informed her that she should 
not file such a claim because she was not entitled to VA 
benefits.  The VA can not be held responsible for the acts of 
her previous representative.  Her statement submitted to the 
RO in April 1995, indicating that she was seeking a 
Presidential Certificate in honor of her late husband, 
neither contains a claim for any other benefits nor does it 
indicate any other claim for benefits had been filed. The 
appellant's statement, which is clear, provides no basis for 
the conclusion that she filed a claim seeking DIC benefits in 
1995.  

In her own statement to the Board dated July 1998 (and 
received apparently in August 1998), the appellant herself 
indicates that she was unaware that she could claim benefits 
from the VA regarding service connection for the cause of the 
veteran's death.  If, as the appellant contends, she was 
unaware that she could file a claim for VA benefits, it is 
difficult for the Board to understand how she could now 
contend that she filed such a claim in 1995.  The appellant's 
testimony on this issue is, at best, ambiguous.  It is of far 
lesser probative value than the contemporaneous evidence in 
1995 that clearly supports the conclusion that the appellant 
failed to file such a claim at that time.  The initial claim 
for this benefit was not filed until August 28, 1998.

The appellant has testified and reported that she was 
notified in 1995 not to file such a claim by her 
representative because the law did not provide her a basis to 
receive such benefits.  The Board must note that, assuming 
this was the advice of the representative, this statement of 
the facts and the law in 1995 was correct.  There was no 
medical evidence of record in 1995 that would have supported 
the conclusion that the veteran's death was caused by his 
active service or his exposure to Agent Orange during his 
active service.  Only the subsequent creation of the 
liberalizing regulation provided a basis to award the 
appellant service connection for the cause of the veteran's 
death.

In written argument by the appellant's representative in 
April 1999, it appears to be contended that the March 1995 
report of contact should be recognized as an informal claim 
for VA benefits.  For the reasons noted above, the Board 
finds that the totality of the evidence does not support such 
a determination.  The statement signed by the appellant 
herself in March 1995 and received in April 1995 does not 
support a finding that the veteran meant to file such a claim 
in March 1995.  The Board must find that there can be no 
failure of a duty to inform the appellant regarding her 
rights to VA benefits in 1995 based on a regulation that, in 
1995, did not exist.  At the time of the veteran's death, 
neither the appellant, the appellant's representative, nor 
the RO was aware that the veteran's death may could be 
related to his active service.

Because the preponderance of the evidence supports the 
conclusion that the appellant failed to file either a formal 
or informal claim for DIC benefits prior to August 28, 1998, 
the claim of entitlement to an earlier effective date prior 
to August 28, 1997, lacks legal merit and will be denied on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The claim of entitlement to an earlier effective date for the 
award of service connection for the cause of the veteran's 
death is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

